DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-9 and 14-16 are objected to because of the following informalities:
In claim 1, “upon determining the second vehicles are traveling below the speed threshold, continue to control the steering system or the propulsion system,” should be “upon determining that the one or more second vehicles are traveling below the speed threshold, continue to control the at least one of the steering system or the propulsion system,”
In claim 1, “upon determining the second vehicles are not traveling below the speed threshold,” should be “upon determining that the one or more second vehicles are not traveling below the speed threshold,”
In claim 2, “upon determining one or more third vehicles” should be “upon determining that one or more third vehicles”
In claim 3, “upon determining the speed of the vehicle” should be “upon determining that the speed of the vehicle”
In claim 5, “an average speed of a plurality of the second vehicles.” should be “an average speed of a plurality of the one or more second vehicles.”
In claims 6-9, “whether the second vehicle the first distance from the vehicle is traveling below the speed threshold” should be “whether the one or more second vehicles the first distance from the vehicle [[is]] are traveling below the speed threshold”
In claim 14, “upon determining the second vehicle is traveling below” should be “upon determining that the second vehicle is traveling below”
In claim 14, “upon determining the second vehicle is not traveling below the speed threshold,” should be “upon determining that the second vehicle is not traveling below the speed threshold,”
In claim 15, “upon determining a third vehicle” should be “upon determining that a third vehicle”
In claim 16, “upon determining the speed of the vehicle” should be “upon determining that the speed of the vehicle”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 13, the claim recites the limitation, “the speed one or more second vehicles the first distance from the vehicle and in a same lane as the vehicle” (emphasis added). While the “one or more second vehicles the first distance from the vehicle” do have antecedent basis in parent claim 1, it is never recited in claim 1 whether any of the one or more second vehicles are “in a same lane as the vehicle”. Therefore, the limitation “the speed one or more second vehicles the first distance from the vehicle and in a same lane as the vehicle” lacks antecedent basis, and it is indefinite whether applicant wishes to state that some of the one or more second vehicles from claim 1 are in the same lane as the vehicle or that all of the one or more second vehicles from claim 1 are in the same lane as the vehicle.
If applicant intends to recite that some of the one or more second vehicles are in the same lane as the vehicle, then applicant may amend the claim as follows:“of the second vehicles the first distance from the vehicle and in a same lane as the vehicle”
If applicant intends to recite that all of the one or more second vehicles are in the same lane as the vehicle, then applicant may amend the claim as follows:“the , which are all in a same lane as the vehicle,”
If neither of the above is applicant’s intention, then applicant should amend the claims accordingly to clarify this indefiniteness.
Until such an appropriate amendment is made, claim 13 is rendered indefinite and rejected under 35 USC 112(b).

Allowable Subject Matter
Claims 1-20 are objected for containing allowable subject matter, but would be allowable if rewritten in such a way that resolves the above claim objections and 112(b) rejection.
The closest prior art of record is Matsumoto (US 20220032908 A1) in view of Bartels et al. (US 20150120124 A1) in further view of Masuda et al. (US 20200079394 A1), hereinafter referred to as Matsumoto, Bartels and Masuda, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 14, Matsumoto discloses A system, comprising a processor and a memory storing instructions executable by the processor (See at least Fig. 1A in Matsumoto: Matsumoto discloses that the configuration and the operation of each component of the driving support control device of the present embodiment may be realized by the operation of the electronic control device 50 according to a program [See at least Matsumoto, 0029]) to: 
control at least one of a steering system or a propulsion system to operate a vehicle at a speed below a speed threshold (See at least Fig. 1A in Matsumoto: Matsumoto discloses that in the control, the drive device 20 and the brake device operate to increase, decrease, or hold the vehicle speed of the vehicle under the control of an electronic control device 50 (computer) [See at least Matsumoto, 0028]. Matsumoto further discloses that when a preceding vehicle is detected and the vehicle speed of the vehicle (own vehicle) is higher than the vehicle speed of the preceding vehicle, the vehicle speed of the vehicle (own vehicle) is decreased so as to match the vehicle speed of the preceding vehicle in order to maintain a particular distance [See at least Matsumoto, 0007]. The original speed of the vehicle prior to the decrease may be regarded as the speed threshold); 
determine whether one or more second vehicles a first distance from the vehicle are traveling below the speed threshold (Matsumoto discloses that when a preceding vehicle is detected and the vehicle speed of the vehicle (own vehicle) is higher than the vehicle speed of the preceding vehicle, the vehicle speed of the vehicle (own vehicle) is decreased so as to match the vehicle speed of the preceding vehicle in order to maintain a particular distance [See at least Matsumoto, 0007]); and
upon determining the second vehicles are traveling below the speed threshold, continue to control the steering system or the propulsion system (Matsumoto discloses that when a preceding vehicle is detected and the vehicle speed of the vehicle (own vehicle) is higher than the vehicle speed of the preceding vehicle, the vehicle speed of the vehicle (own vehicle) is decreased so as to match the vehicle speed of the preceding vehicle in order to maintain a particular distance [See at least Matsumoto, 0007]).
However, none of the prior art of record, taken either alone or in combination, explicitly teaches the system wherein, upon determining the second vehicles are not traveling below the speed threshold, transition control of the steering system or the propulsion system to a human operator of the vehicle.
In order for a reference to read on these additional limitations, the reference would have to teach where, responsive to another vehicle traveling at or above a certain speed, the own vehicle transitions control to a human operator.
Bartels comes close to reading on these limitations, since Bartels teaches a method wherein an ego vehicle hands over control to a human operator upon detecting an increase in a speed of a preceding vehicle (See at least Fig. 1 in Bartels: Bartels teaches a state machine with states a-f which each indicate to what extent a driving assist system (also called a “pilot”) is active [See at least Bartels, 0036]. Bartels further teaches that if the system is designed only for a traffic jam following journey and the traffic begins to flow again, which can be detected, for example, by a severe increase in the speed of the vehicle in front, then the state switches from state e (active pilot mode) to state f (escalating driver warning) [See at least Bartels, 0072-0077]. Bartels further teaches that, once in state f, the driver is warned of the imminent deactivation of the pilot mode e or the driver is requested to assume the complete vehicle guidance [See at least Bartels, 0083-0084]). However, handing off operation of the vehicle to a driver based on an "increase in the speed of the vehicle in front", as per [Bartels, 0077], is not the same thing as the vehicle in front meeting or exceeding a threshold speed value which the ego vehicle is adhering to, since an amount of change in the speed is not the same as the absolute value of the speed and the speed of the ego vehicle is never discussed here. In other words, the trigger for deactivating the driving assistance and switching to manual driving is not the same in Bartels as what is claimed. Bartels is therefore not in the field of endeavor of handing over control from an automated vehicle system to a driver based on a detected speed of a surrounding vehicle meeting or exceeding a threshold, and it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Bartels with any other prior art of record to arrive at the claimed invention.
Masuda also comes close to reading on these limitations, since Masuda teaches a method wherein an ego detects a speed of a surrounding vehicle and uses this detected speed to decide whether to move before handing over control of the vehicle to a driver (See at least Fig. 3 in Masuda: Masuda teaches that, at S210, the ego vehicle calculates a speed of another vehicle to determine whether there is time for the other vehicle to avoid colliding with the own vehicle if the own vehicle stops [See at least Masuda, 0047]. Masuda further teaches that, if, based on the speed of the other vehicle, there is no issue with the own vehicle stopping where it is, it stops at S230 [See at least Masuda, 0050]. Masuda further teaches that if there is an issue with the own vehicle stopping where it is, then it moves somewhere else at S215 then stops at S220 [See at least Masuda, 0049]. Masuda teaches that, in either case, regardless of the speed of the other vehicle, the autonomous driving control section 40 notifies the driver that the autonomous driving is stopped due to a sensor malfunction at step S225 [See at least Masuda, 0049-0050]). However, while Masuda teaches detecting speed of a surrounding vehicle, Masuda does not teach terminating autonomous driving of the vehicle to the driver based on this speed; instead, Masuda teaches terminating autonomous driving based on detecting a faulty sensor regardless of the speed of the surrounding vehicle (See at least [Masuda, 0047-0049]). Masuda is therefore not in the field of endeavor of handing over control from an automated vehicle system to a driver based on a detected speed of a surrounding vehicle meeting or exceeding a threshold, and it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Masuda with any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 1 and 14 and their dependents contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668